Citation Nr: 1017198	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-09 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for patellofemoral disease with total loss of 
articular cartilage, right knee.  

2.  Entitlement to service connection for a left knee 
condition to include as secondary to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.  



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1985 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A hearing was held on February 25, 2010, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
the hearing is in the claims file.

The Board notes that the Veteran did not file a substantive 
appeal with respect to the issue of entitlement to service 
connection for a left knee condition.  The record shows that 
the RO issued a Statement of the Case in January 2008, 
wherein the RO denied the Veteran's claim for a disability 
rating in excess of 30 percent for patellofemoral disease, 
total loss of articular cartilage, right knee and denied the 
claim for service connection for a left knee condition.  The 
Veteran submitted a VA Form 9 in March 2008 and only 
disagreed with the denial of entitlement to a higher 
disability rating.  However, in light of the Veteran's 
actions including his statements and his testimony during the 
February 25, 2010 hearing, the Board finds that the issue of 
entitlement to service connection for a left knee condition 
is on appeal.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 46 
(2009) (holding that, where the issue was treated by VA as if 
it were timely perfected for more than five years before the 
untimeliness was raised by the Board in the first instance, 
any issue concerning the timely filing of the substantive 
appeal was waived by VA).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's patellofemoral disease, right knee, is 
manifested by pain, moderate instability, and extension to 10 
degrees. 

3.  There is no evidence of a left knee condition during 
active service or within one year after separation from 
service and no medical evidence relating the left knee 
condition to active service.

4.  There is no medical evidence relating the Veteran's left 
knee condition to his service-connected patellofemoral 
disease with total loss of articular cartilage, right knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for patellofemoral disease with total loss of 
articular, cartilage, right knee, have not been met.                
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R.         §§ 3.159, 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5261 (2009).

2.  A left knee condition was not incurred in active military 
service, and may not be presumed to be, and is not 
proximately due to, the result of, or aggravated by the 
Veteran's service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A.             § 5103(a); 38 C.F.R. § 
3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted his claim for an 
increased disability rating in February 2006 and the Veteran 
was sent a letter in March 2006.  The letter notified him 
that, to substantiate a claim for increased compensation, the 
evidence must show that his service-connected disability had 
gotten worse.  38 U.S.C.A.                        § 5103(a); 
38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), vacated and remanded sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter also 
informed the Veteran of the types of evidence that might show 
such a worsening of the disability, including statements from 
a doctor containing the physical and clinical findings; 
results of laboratory tests or x-rays; the dates of 
examinations and tests; and statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner the disability had become worse.  
Finally, a separate March 2006 letter informed the Veteran 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
The Veteran was also notified as to the assignment of 
effective dates.  Therefore, the Board finds that the 
notification requirements have been met.  

Furthermore, with respect to the other claim on appeal, the 
notification requirements have been met.  In a March 2006 
letter, the Veteran was informed as to the requirements of 
service connection on a secondary basis.  

In addition, the RO notified the Veteran in the March 2006 
letter about the information and evidence that VA will seek 
to provide.  The letter indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.  
The Veteran was informed that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The letter 
requested that the Veteran complete and return the enclosed 
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the letter informed him 
that it was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.  Lastly, a separate March 2006 letter 
notified the Veteran regarding the assignment of disability 
ratings and effective dates.  See Dingess, supra.

The Board notes that the Veteran was not informed of the 
elements to establish service connection on a direct basis 
prior to initial adjudication of the claim.  However, the 
Veteran was notified in an April 2008 letter.  Specifically, 
the letter stated that the evidence must show that he had an 
injury in military service or a disease that began in, or was 
made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  Although the Veteran 
was not provided notification prior to the initial 
adjudication of his claim, the Veteran was given an 
opportunity to respond following this notice, and the claim 
was subsequently readjudicated in an August 2009 Supplemental 
Statement of the Case and, therefore, any defect in the 
timing of the notice of this information was harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  
Therefore, the Board finds that all notification requirements 
have been met.  

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claims, including VA treatment records, and 
by affording VA examinations.  Concerning this, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran was afforded a VA examination in April 2009 with 
respect to his claim for service connection for a left knee 
condition.  The Board finds that the VA opinion obtained in 
this case is more than adequate, as it was predicated on a 
full reading of the treatment records in the Veteran's claims 
file.  The examiner considered all of the pertinent evidence 
of record, to include the statements of the Veteran, and 
provided a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue has been met. 38 C.F.R. § 3.159(c)(4).  The Board notes 
that the VA examination report did not provide an opinion as 
to whether the Veteran's left knee condition was related to 
active service.  However, the service treatment records do 
not reveal any indication of a left knee condition and there 
is no evidence relating the left knee condition to active 
service.  Therefore, a remand for an additional VA 
examination is not necessary.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In addition, the Veteran was afforded 
VA examinations in June 2006 and April 2009 with respect to 
his claim for an increased rating for patellofemoral disease 
with total loss of articular cartilage, right knee.  The 
Board notes that the Veteran claimed that his June 2006 
examination was inadequate and requested another examination.  
In this respect, the Veteran was afforded another examination 
in April 2009.  The Board finds that the VA examinations 
obtained in this case were adequate as they were based on a 
review of the claims file and all pertinent evidence of 
record as well as on a physical examination, and provides the 
medical information needed to address the rating criteria 
relevant to this issue.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

LAW AND ANALYSIS

I.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the 'present level' of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the 'present level' of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's service-connected patellofemoral 
disease was rated as 30 percent disabling under Diagnostic 
Code 5257.  See January 1997 rating decision.  However, 
during the pendency of this appeal, the RO determined that 
the Veteran's disability was now rated as 20 percent 
disabling under Diagnostic Code 5257 and the RO granted a 
separate disability rating of 10 percent under Diagnostic 
Code 5261, resulting in a 30 percent disability evaluation 
for Veteran's service-connected patellofemoral disease with 
total loss of articular cartilage, right knee.  The Board 
acknowledges that the Veteran's disability rating under 
Diagnostic Code 5257 was reduced from 30 percent to 20 
percent.  38 C.F.R. § 3.105(e) provides that a reduction 
procedure must be followed only where 'the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made...'  When VA reduces a 
Veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio, and will be set 
aside.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  
However, in the present case, there was no reduction in the 
payments currently being made.  Indeed, the Veteran is still 
receiving a 30 percent disability evaluation, albeit under 
two different Diagnostic Codes.  As there was no reduction in 
the benefits received for his service-connected disability, 
the procedural requirements need not be met under 38 C.F.R. § 
3.105(e).  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5257, knee impairment manifested by 
recurrent subluxation or lateral instability is ratable as 20 
percent where there is moderate instability, and 30 percent 
where there is severe disability. 38 C.F.R. § 4.71a, Code 
5257.  The Board notes that words such as "slight," 
"moderate" and "severe" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "moderate" or "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.

Under Diagnostic Code 5261, where extension is limited to 15 
degrees, a 20 percent rating is assignable; where extension 
is limited to 20 degrees, a 30 percent rating is assignable; 
where extension is limited to 30 degrees, a 40 percent rating 
is assignable; and where extension is limited to 45 degrees, 
a 50 percent rating is assignable.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements. In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.           38 C.F.R. § 4.14.  Both the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided. Id.; Esteban v. 
Brown, 6 Vet. App. 259 (1994).

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to a disability evaluation in excess 
of 30 percent for his service-connected patellofemoral 
disease with total loss of articular cartilage, right knee.  

The Veteran has testified that he receives treatment for his 
knee and receives injections.  He stated that he experiences 
pain and that he can no longer run.  He also stated that he 
cannot drive for an extended period of time and experiences 
discomfort when he sits for prolonged periods of time.  

The October 2005 VA treatment record noted that the Veteran 
had a long history of right knee pain.  The Veteran stated 
that he could walk less than one city block, daily knee 
swelling, and walks with a cane.  The Veteran had range of 
motion from 0 to 85 degrees.  There was pain with grinding 
and negative Lachman's sign.  The knee x-ray did not reveal 
any joint space narrowing and no fractures.  

The December 2005 VA treatment record noted that the Veteran 
has right knee pain.  The recent MRI showed 
ligamentously/meniscal stable and chondromalacia changes.  
There was no erythema and no edema.  The Veteran had range of 
motion from 0 to 90 degrees.  There was a negative anterior 
drawer's sign and Lachman's sign.  There was a positive 
patellar grind.  The Veteran's knee was negative to valgus 
and varus stressors.  It was noted to consider a brace for 
patella stability if physical therapy was not helpful.  

The August 2006 VA treatment record noted that the Veteran 
had mild edema and tenderness to palpation of the right 
patella.  The range of motion findings were 0 to 90 degrees.  
There was a negative McMurray's test, negative Patrick's 
test, and negative anterior drawer test.  

The Veteran had a VA examination in June 2006.  The Veteran 
presented with chronic patellar right knee pain with 
intermittent swelling and grinding.  He denied that his knee 
condition affected his occupation, but walking was limited.  
The Veteran exhibited flexion from 0 to 70 degrees/80 
degrees.  The Veteran exhibited extension to 0 degrees.  
There was a negative Lachman's sign and negative McMurray's 
sign.  There was positive guarding with range of motion and 
lateral joint line tenderness.  

The Veteran was afforded another VA examination in April 
2009.  The November 2008 MRI was noted and the study did not 
identify any pathology other than for chondromalacia patella.  
It was also noted that the Veteran had three previous 
surgeries on his right knee.  There were flare-ups of joint 
disease of a moderate severity every two to three weeks with 
hours-long duration.  The Veteran reported that he 
experiences pain and loss of range of motion.  On 
examination, it was noted that the Veteran had crepitus, 
effusion, heat, tenderness, instability, and guarding of 
movement.  It was noted that the Veteran did not have any 
subluxation.  Furthermore, it was noted that there was 
grinding, clicks or snaps, and instability.  The examiner 
noted that the Veteran had medial/lateral instability of a 
moderate degree.  There was normal anterior/posterior 
cruciate ligament stability in 30 degrees of flexion.  There 
was normal anterior/posterior cruciate ligament stability in 
90 degrees of flexion.  There was abnormal medial/lateral 
collateral ligament stability in neutral position.  The 
collateral ligament instability was 1+ mcl laxity.  There was 
abnormal motion of the medial/lateral collateral ligament 
stability at 30 degrees with 2+ mcl laxity.  There was also 
patellar abnormality consisting of abnormal tracking and 
subpatellar tenderness.  The right knee flexion was from 10 
to 60 degrees and the right knee extension was limited by 10 
degrees.  There was objective evidence of pain following 
repetitive motion and there were no additional limitations 
after three repetitions of range of motion.  There was no 
joint ankylosis.  The x-ray results show that there was no 
fracture or dislocation of the right knee and no significant 
arthritic changes were seen.  The report further noted that 
the Veteran was currently employed as an electrical engineer.  
It was noted that there was no time lost during the last 12 
month period.  However, he stated that he has lost 20 percent 
productivity as he cannot sit at the computer for protracted 
periods due to increased complaints of right knee pain.  The 
examiner noted that there were no significant effects on the 
Veteran's usual occupation.  

Beginning with Diagnostic Code 5257, the Board concludes that 
the Veteran is not entitled to a higher disability rating.  
To warrant a 30 percent disability rating, the medical 
evidence must show that the Veteran has severe recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The Board recognizes the Veteran's 
complaints of his knee giving way and that he uses assistive 
devices to aid in supporting his stability to include a 
brace, cane, and crutch.  See hearing testimony.  Although it 
is apparent that the Veteran experiences instability, there 
is no indication that the Veteran has severe subluxation or 
lateral instability.  Specifically, the April 2009 VA 
examination report shows that the Veteran did not experience 
any subluxation.  In addition, the VA treatment records show 
that the McMurray's sign and Lachman's sign, which are 
indicators of instability, have been noted as negative.  The 
VA treatment records also reveal that the Veteran's valgus 
and varus stress testing have been consistently negative for 
instability.  The April 2009 VA examination report does show 
that the Veteran complains of instability and giving way and 
the examiner noted that the Veteran had abnormal 
medial/lateral collateral ligament stability.  However, the 
examiner specifically noted that the instability was of a 
moderate degree.  As such, the Board finds that the 
manifestation of the Veteran's knee disability does not 
constitute a severe disability picture under Diagnostic Code 
5257.  

Furthermore, the record shows that the Veteran has been 
granted a separate disability rating of 10 percent under 
Diagnostic Code 5261.  Diagnostic Code 5261 provides that a 
10 percent disability rating when extension is limited to 10 
degrees and a 20 percent disability rating is warranted when 
extension is limited to 15 degrees.  The VA treatment records 
show that the Veteran's extension was 0 degrees; however, the 
most recent VA examination report shows that the right knee 
extension was limited by 10 degrees, warranting a 10 percent 
disability rating.  There is no evidence that the Veteran's 
extension has been limited to 15 degrees.  As such, a 
disability rating in excess of 10 percent under Diagnostic 
Code 5261 is not warranted.  

Although the Veteran presented with complaints of fatigue, 
pain, weakness, and instability, the Board finds that the 
Veteran is not entitled to a higher disability rating under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the Veteran did report pain during his range of motion 
testing.  See April 2009 VA examination report.  However, the 
effect of the pain in the Veteran's right knee is 
contemplated in the currently assigned disability evaluation 
of 30 percent.  The Veteran's complaints do not, when viewed 
in conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Indeed, the April 2009 VA examiner noted that the Veteran did 
not experience any additional limitations after three 
repetitions of range of motion testing.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation for the Veteran's service-connected 
patellofemoral disease with total loss of articular 
cartilage, right knee.  

The Board also considered whether the Veteran is entitled to 
a higher disability evaluation under other Diagnostic Codes 
pertaining to knee disabilities.  There is no evidence of 
ankylosis of the right knee (either favorable or unfavorable) 
to warrant application of Diagnostic Code 5256.  Ankylosis is 
the immobility and consolidation of a joint due to disease, 
injury or surgical procedure. See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  The medical evidence of record shows that the 
Veteran is able to move his right knee joint and, therefore 
by definition, the knee is not immobile.  There is also no 
evidence of malunion or nonunion of the tibia and fibula to 
warrant a disability evaluation under Diagnostic Code 5262.  
Further, there is no evidence of genu recurvatum.  See 
Diagnostic Code 5263.  Additionally, there is no evidence of 
dislocated semilunar cartilage with frequent episodes of 
'locking,' pain, and effusion into the joint, to warrant a 
rating under Diagnostic Code 5258.  In any event, the 
Diagnostic Code 5258 provides a maximum disability rating of 
20 percent and, therefore, would not result in a higher 
disability evaluation.  The Board notes that Diagnostic Code 
5259 provides a disability rating of 10 percent for the 
removal of semilunar cartilage; however, Diagnostic Code 5259 
only provides a maximum disability rating of 10 percent and, 
therefore, would not result in a higher disability rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  

With respect to Diagnostic Code 5260 and 5261, the Board 
observes that separate ratings may be applied where a Veteran 
has both a compensable limitation of flexion and a 
compensable limitation of extension of the same leg.  
VAOPGCPREC 9-04 (Sept. 17, 2004), published at 69 Fed. Reg. 
59,990 (2004); see also 38 C.F.R.  § 19.5 (2009) (the Board 
is bound by precedent opinions of the General Counsel). 
However, in this case, the Veteran does not have a 
compensable limitation of flexion.  Under Diagnostic Code 
5260, a 10 percent disability rating is warranted for flexion 
that is limited to 45 degrees.  In this case, the VA 
treatment records show that the Veteran's flexion, at its 
worst, was limited to 70 degrees.  In addition, the April 
2009 VA examination report shows that the Veteran's flexion 
was limited to 60 degrees with no evidence of any additional 
limitations upon repetition.  Therefore, a compensable 
disability rating under Diagnostic Code 5260 has not been met 
and, therefore, a separate rating for limitation of flexion 
is not warranted.  

The Board recognizes that the Veteran is competent to provide 
evidence regarding the symptomatology he experiences, his 
wife is competent to provide evidence regarding the 
symptomatology that she has observed, and that the Board must 
consider such lay evidence in making its determination.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, 
as laypersons, the Veteran and his wife are not competent to 
provide opinions requiring medical knowledge, such as whether 
his symptoms satisfy particular diagnostic criteria.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Thus, his assertions alone and that of his wife are not 
competent medical evidence that provides a basis for the 
assignment of a higher disability evaluation. 

In light of the above, the Board finds that the Veteran's 
present impairment of the right knee does not suggest that he 
has sufficient symptomatology to warrant a disability 
evaluation in excess of 30 percent.  Accordingly, the Board 
finds that the 30 percent disability evaluation, consisting 
of a 20 percent disability rating under Diagnostic Code 5257 
and a 10 percent disability rating under Diagnostic Code 
5261, accurately depicts the severity of the Veteran's 
service-connected patellofemoral disease with total loss of 
articular cartilage, right knee.    

The Board has also considered referral for extra-schedular 
consideration.  See Thun v. Peake, 22 Vet App 111 (2008).  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service- connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.; see 
also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Pertinent to the Board's determination, the criteria in the 
Rating Schedule pertaining to the Veteran's disability focus 
on limitation of motion with consideration of functional loss 
due to pain, fatigue, lack of endurance, and incoordination; 
consideration has also been given to schedular criteria which 
address evidence of instability.  Thus, the Board is 
satisfied that the Rating Schedule adequately addresses the 
functional impairment and symptomatology associated with his 
knee disability and any loss in earning capacity.  Cf. 
Smallwood v. Brown, 10 Vet. App. 93, 97-8 (1997) (the Board 
was required to consider whether referral for an extra-
schedular rating was warranted where a medical examiner 
stated that a foul-smelling odor related to the Veteran's 
osteomyelitis precluded employment in a confined space with 
other workers).   The Board recognizes that the evidence 
shows that the Veteran cannot walk far and uses assistive 
devices to ambulate.  Further, the Veteran's wife noted that 
he cannot drive for long distances.  In addition, the Veteran 
reported that he has lots 20 percent productivity with his 
job because he cannot sit for prolonged periods of time.  
However, the Board finds that he has not presented evidence 
sufficient to show exceptional circumstances.  Indeed, the 
April 2009 VA examiner considered the Veteran's statements 
and service-connected disability and noted that there were no 
significant effects on the Veteran's usual occupation.  Thus, 
it appears that the schedular criteria adequately compensate 
for any loss in earning capacity, and referral for extra-
schedular consideration is not warranted.  See 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In sum, the Board finds that the disability evaluation of 30 
percent assigned to the Veteran's service-connected 
patellofemoral disease with total loss of articular 
cartilage, right knee is appropriate and the preponderance of 
the evidence is against the assignment of a higher rating 
and/or a separate rating for the entirety of this appeal.  As 
the preponderance of the evidence is against this claim it 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.                      
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 38 
C.F.R. § 3.309(a), to include arthritis, the disease must 
have become manifest to a degree of 10 percent or more within 
1 year from date of separation from service.  38 C.F.R. § 
3.307(a)(3).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for a left knee condition on a direct basis.

Initially, the Board notes that the VA treatment records 
confirm that the Veteran has a left knee condition.  The 
April 2009 VA examination report reveals a diagnosis of 
patellofemoral syndrome and chondromalacia of the left knee.  

However, the Veteran's service treatment records are negative 
for any findings, notations, or documentation of a left knee 
condition.  The records show that the Veteran injured his 
right knee; however, there was no diagnosis related to a left 
knee.  

Moreover, the medical evidence of record does not show that 
the Veteran sought treatment for the left knee immediately 
following his period of service or for many years thereafter.  
Indeed, the first diagnosis related to the left knee 
condition was not noted until the 2000s, more than 8 years 
after the Veteran's separation from active service.  The 
Board finds this gap in time significant and it weighs 
against the existence of a link between his current left knee 
condition and his time in service.  Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  Therefore, 
the Board finds that the left knee condition did not manifest 
in service or within one year thereafter.

In addition to the lack of evidence showing that a left knee 
condition manifested during service or within close proximity 
thereto, the medical evidence of record does not link the 
Veteran's current left knee condition, to the Veteran's 
military service.  Moreover, the Veteran has not alleged that 
his left knee condition is directly related to service, as he 
has instead claimed that it is secondary to his service-
connected patellofemoral disease with total loss of articular 
cartilage, right knee. Therefore, the Board finds that the 
current left knee condition did not manifest during service 
or within one year thereafter, and has not been shown to be 
causally or etiologically to an event, disease, or injury in 
service.

Additionally, the evidence does not support service 
connection by a presumptive basis because there is no 
competent medical evidence showing any arthritis manifested 
itself to a degree of 10 percent or more within one year from 
the date of his separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

In light of the above, the Board finds that the preponderance 
of the evidence weighs against service connection for a left 
knee condition, on a direct basis and therefore, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Furthermore, in considering the evidence of record under the 
laws and regulations as set forth above, the Board concludes 
that the Veteran is not entitled to service connection for a 
left knee condition on a secondary basis.  As noted above, 
the Veteran has a current diagnosis of patellofemoral 
syndrome and chondromalacia of the left knee and is service-
connected for patellofemoral disease with total loss of 
articular cartilage, right knee.  Thus, elements (1) and (2) 
of Wallin are met.

However, the third element of Wallin has not been met.  In 
this respect, the Veteran was afforded a VA examination in 
April 2009.  After a review of the claims file, the Veteran's 
history, and a physical examination, the VA examiner opined 
that the Veteran's left knee condition was not related to his 
service-connected right knee condition.  The examiner 
explained that the Veteran's left knee condition was a stand 
alone entity neither adjunct nor aggravated by the Veteran's 
service-connected right knee condition and altered gait 
mechanics.  The Veteran's left knee condition was a normal 
expected aging outcome mostly influenced by the Veteran's 
morbid obesity and not the Veteran's service-connected right 
knee.  The examiner explained that his opinion was based on 
current orthopedic literature for expected aging outcome as 
well as establishing causation.  There is no medical evidence 
to the contrary.  

Although the Board acknowledges the Veteran's statements that 
his service-connected disability caused him to gain weight 
and walk with a gait which has in turn caused his left knee 
condition, there is no competent medical evidence that 
provides a link between the Veteran's left knee condition and 
his service-connected disability.  The Board acknowledges 
that lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, in this case, the Veteran is not providing 
statements related to a simple diagnosis or symptomatology, 
but is instead rendering an opinion as to the etiology of his 
left knee condition.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for a left knee condition on a direct 
and secondary basis.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit 
sought on appeal with must be denied.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for patellofemoral disease with total loss of articular 
cartilage, right knee.  

Entitlement to service connection for a left knee condition 
to include as secondary to a service-connected disability is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


